            Case 3:19-cv-00037-SDD-RLB Document 1              01/18/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

AIMEE HOLDRIDGE,                                    DOCKET NO. 3:19-cv-00037

       Plaintiff
                                                    JUDGE
v.

ESTEE LAUDER COMPANIES INC.,                        MAGISTRATE

       Defendant.

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, Defendant, The Estée

Lauder Companies Inc., (“ELC” or “Defendant”) hereby removes the instant action from 19th

Judicial District Court for the Parish of East Baton Rouge to the United States District Court for

the Middle District of Louisiana.

       Pursuant to 28 U.S.C. § 1446, Defendant hereby invokes the jurisdiction of this Court

under 28 U.S.C. § 1331 and 1332 and states the following grounds for removal:

       1.      On December 18, 2018, Plaintiff Aimee Holdridge (“Plaintiff”) filed a Petition

(“Petition”) against The Estée Lauder Companies Inc. in the 19th Judicial District Court of the

Parish of East Baton Rouge, captioned Aimee Holdridge vs. Estee Lauder Companies Inc. and

bearing Case No. 677484.

       2.      ELC was served with Plaintiff’s Petition by certified mail via long-arm service on

January 3, 2019.

       3.      ELC has neither served nor filed any answer or responsive pleading to the

Petition nor made any appearance or argument before the 19th Judicial District Court for the

Parish of East Baton Rouge in this matter.




                                                1
            Case 3:19-cv-00037-SDD-RLB Document 1              01/18/19 Page 2 of 4



       4.      As this Notice is filed with this Court within thirty (30) days after Defendant was

served with a copy of the Petition upon which this action is based, and before any proceedings

were had thereupon in the state court, this removal is timely pursuant to 28 U.S.C. § 1446(b).

       5.      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, documents and orders that have been served upon Defendant are attached hereto as

Exhibit A.

       6.      Original subject matter jurisdiction is vested with this Honorable Court pursuant

to 28 U.S.C. § 1331 because Plaintiff’s claims arise under the Constitution, laws, or treaties of

the United States. Specifically, Plaintiff has filed a Charge of Discrimination with the Equal

Employment Opportunity Commission and Louisiana Commission on Human Rights.                       In

addition to her claims under Louisiana’s anti-discrimination laws, La. R. S. 23:301, et seq.,

Plaintiff has reserved the right to supplement and amend her Petition to include claims under

federal discrimination laws upon receipt of a Notice of Right to Sue from the Commission(s).

See ¶ 17 of the Petition, Exhibit “A”.

       7.      This Court has supplemental jurisdiction over additional causes of action asserted

by Plaintiff under 28 U.S.C. § 1367.

       8.      Alternatively, the State Action is removable to this Court pursuant to 28 U.S.C.

§§ 1332 and 1441, as there is diversity of citizenship between the Plaintiff and the Defendant and

the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       9.      Plaintiff is a citizen of the State of Louisiana. See Petition, Exhibit “A,” at

Introductory Paragraph.

       10.     ELC is a foreign corporation, incorporated in the state of Delaware, with its

principal place of business in New York. For diversity purposes, a corporation is considered a



                                                2
            Case 3:19-cv-00037-SDD-RLB Document 1                01/18/19 Page 3 of 4



citizen of any state by which it is incorporated and of the state where it has its principal place of

business.

       11.      Complete diversity of citizenship exists between the parties pursuant to 28 U.S.C.

§ 1332.

       12.      Plaintiff seeks damages for mental anguish, psychological damages, humiliation

and embarrassment, severe and extreme emotional distress, past and present lost wages and

benefits, past and present medical expenses, other damages that she alleges will be more fully

shown at trial, and attorney fees and litigation costs and expenses.

       13.      Accordingly, the Petition contemplates an amount in controversy in excess of

$75,000 exclusive of interest.

       14.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332.

       15.      Venue lies in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

       16.      Defendant submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted.

       17.      Contemporaneously with this filing, Defendant also files a Notification of

Removal with the 19th Judicial District Court of the Parish of East Baton Rouge, as required by

28 U.S.C. §1446(d). A true and accurate copy of the Notification of Removal is attached hereto

as Exhibit B.

       18.      There are no other defendants named in this action.




                                                 3
            Case 3:19-cv-00037-SDD-RLB Document 1                01/18/19 Page 4 of 4




                                               JACKSON LEWIS P.C.

                                               /s/ Susan Fahey Desmond
                                               SUSAN FAHEY DESMOND (T.A.)
                                               La. Bar Roll No. 25380
                                               E-mail: Susan.Desmond@jacksonlewis.com
                                               AMANDA WINGFIELD GOLDMAN
                                               La. Bar Roll No. 30800
                                               E-mail: Amanda.Goldman@jacksonlewis.com
                                               650 Poydras Street, Suite 1900
                                               New Orleans, Louisiana 70130
                                               Telephone:    (504) 208-1755
                                               Facsimile:    (504) 208-1759


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 18th day of January, 2019, a copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system that served notice on

all users registered for electronic notice. I further certify that I forwarded a copy of the foregoing

to:

                                             Jill L. Craft
                                         W. Brett Conrad, Jr.
                                Jill L. Craft, Attorney at Law, LLC
                                       330 Government Street
                                   Baton Rouge, Louisiana 70802

         via U. S. Mail, postage prepaid.

                                               /s/ Susan Fahey Desmond
                                               SUSAN FAHEY DESMOND

4831-9370-1253, v. 1




                                                  4
